Order, Supreme Court, New York County (Leland DeGrasse, J.), entered on or about October 19, 1995, which, in action seeking to recover for a negligent appraisal of artwork purchased by plaintiff, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
The action was properly dismissed in the absence of any evidence tending to show that the appraiser was aware that the appraisal, which specifically stated that it was to be used for insurance purposes only, was being performed for plaintiff’s rather than the seller’s benefit, and would be relied upon by plaintiff in deciding whether to purchase the art (see, Credit Alliance Corp. v Andersen & Co., 65 NY2d 536, 551). Concur— Murphy, P. J., Sullivan, Rosenberger, Williams and Andrias, JJ.